             Case 1:20-cv-01710-BAH Document 17 Filed 07/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
                Plaintiffs,
                                                      Case No. 1:20-cv-1710
        v.
                                                      The Honorable Beryl A. Howell,
MICHAEL PACK, in his official capacity                Chief Judge
as Chief Executive Officer and Director of
the U.S. Agency for Global Media,
                          Defendant.


    NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFFS’
           MOTION FOR A TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION

        To provide the Court with the latest information concerning the status of actions by the

U.S. Agency for Global Media to withhold Open Technology Fund’s already-obligated grant

funds, the plaintiffs respectfully submit the attached Third Declaration of J. Lauren Turner.

July 1, 2020                                         Respectfully submitted,

                                                     /s/ Deepak Gupta
                                                     DEEPAK GUPTA
                                                     GUPTA WESSLER PLLC
                                                     1900 L Street, NW, Suite 312
                                                     Washington, DC 20036
                                                     (202) 888-1741
                                                     deepak@guptawessler.com

                                                     Counsel for Plaintiffs
